Citation Nr: 0325960	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  98-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected frostbite of both 
feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's son


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from June 1944 to 
February 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of rating actions of the Department 
of Veterans Affairs (VA), Louisville, Kentucky, Regional 
Office (RO).  In a February 2003 decision, the Board denied 
the veteran's claim of entitlement to service connection for 
diabetes mellitus, to include as secondary to service-
connected frostbite of the feet.  The veteran appealed the 
Board's February 2003 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an August 2003 
Order, the Court granted an unopposed motion that vacated the 
February 2003 decision and remanded the matter to the Board 
for further development and re-adjudication.  

The Board notes that in September 2002, the veteran's 
representative had submitted additional argument to the 
Board.  Within the context of that argument a claim was 
asserted for entitlement to an increased disability rating 
for service-connected frostbite of both feet.  This matter 
has yet to be adjudicated and is referred to the RO for that 
purpose.  


REMAND

Pursuant to an October 2002 development memorandum that had 
been issued by the Board, the veteran underwent VA diabetes 
examination in November 2002.  The report of that examination 
was associated with the claims file and was considered by the 
Board in the February 2003 denial of the veteran's appeal.  
The basis for the Court's vacate of the Board's decision was 
the failure of the Board to either allow initial review of 
that evidence by the RO or obtain a waiver from the veteran 
of such review.  Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Since the examination report is pertinent 
to the veteran's claim, and since it has not been considered 
by the RO, and the veteran has not submitted a statement 
waiving such consideration, it must be referred to the RO for 
initial review.  38 C.F.R. § 20.1304 (2002); Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.

2.  Thereafter, the RO should consider all 
of the evidence of record, including any 
records received subsequent to the RO's 
issuance of the supplemental statement of 
the case in April 2002, and readjudicate 
the veteran's claim.  If a complete grant 
of the claim remains denied, the veteran 
and his representative should be provided 
a supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


